DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Status of the Claims
	The amendment filed on 06/24/2022 has been entered. Claims 18-19, 27-28, 30 and 32 have been amended and claims 41-42 have been newly added. Thus, claims 18-19, 24-25 and 27-42 are currently pending; claims 24-25 and 33-40 have been withdrawn from further consideration and claims 18-19, 27-32 and 41-42 are under current examination.

Withdrawn Objection
	The duplicate compound has been canceled from claim 18 and thus the objection to the claim has been withdrawn.
Specification
The disclosure is objected to because of the following informalities: the chemical name for compound 40 on page 71 (see below) is incorrect. The correct chemical number is 4,4,4-trifluoro-1-(4-fluoro-4-(6-fluoropyridin-3-yl)piperidin-1-yl)butan-1-one.  

    PNG
    media_image1.png
    286
    289
    media_image1.png
    Greyscale


Claim Objections
Claim 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 41 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. 
Claims 28 and 29 broadly recite “anti-mycobacterial agent” and anti-tuberculosis agent” in the combination of the compound or pharmaceutically acceptable salt of compounds of claim 18 and at least one other anti-mycobacterial/anti-tuberculosis agent whereas the instant specification discloses anti-mycobacterial/anti-tuberculosis agent selected from isoniazid, rifampin, pyrazinamide, ethambutol, moxifloxacin, rifapentine, clofazimine, ethionamide, prothionamide, isoxyl, thiacetazone, rifabutin, a diarylquinoline such as bedaquiline (TMC207) or TBAJ-587, nitroimidazo-oxazine PA-824, delamanid (OPC-67683), an oxazolidinone such as linezolid, tedizolid, radezolid, sutezolid (PNU-100480), posizolid (AZD-5847) or TBI-223, EMB analogue SQ109, OPC-167832, GSK3036656 (also known as GSK070), GSK2556286, GSK3211830, a benzothiazinone such as BTZ043 or PBTZ169, an azaindole such as TBA-7371, a dinitrobenzamide, and a beta-lactam such as meropenem, faropenem, ertapenem, tebipenem, or AUGMENTIN (amoxicillin-clavulanate). As evidenced by NIAID (“Tuberculosis Drugs and Mechanisms of Action” Apr. 19, 2016, pp. 1-7), anti-mycobacterial/anti-tuberculosis agent known to a skilled artisan are broad compared to the ones described in the specification. The specification fails to disclose any additional species of anti-mycobacterial/anti-tuberculosis agent disclosed in NIAID and does not describe all the species encompassed by the claimed genus of any anti-mycobacterial/anti-tuberculosis agents.
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible anti-mycobacterial/anti-tuberculosis agents in the combination of compounds of claim 18 and anti-mycobacterial/anti-tuberculosis agent. Thus, Applicants have failed to demonstrate possession of any anti-mycobacterial/anti-tuberculosis agents.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
Overall, what these statements indicate is that the Applicant must provide adequate description of such anti-mycobacterial/anti-tuberculosis agents. The anti-mycobacterial/anti-tuberculosis agent contemplated will not function to obtain a combination of the compounds of claim 18 and anti-mycobacterial/anti-tuberculosis agent. Hence, the analysis above demonstrates that Applicants have not described the broadly recited anti-mycobacterial/anti-tuberculosis agents. As such, the skilled artisan could not predict that Applicant possessed any additional species of anti-mycobacterial/anti-tuberculosis agents - other than the ones described in the specification.
Thus it is concluded that the written description requirement of claims 28-29 is not satisfied.

Claim 31 broadly recites “antiviral agent” in the combination of claim 28 and antiviral agent whereas the instant specification discloses antiviral agent selected from zidovudine, didanosine, lamivudine, zalcitabine, abacavir, stavudine, adefovir, adefovir dipivoxil, fozivudine, todoxil, emtricitabine, alovudine, amdoxovir, elvucitabine, nevirapine, delavirdine, efavirenz, loviride, immunocal, oltipraz, capravirine, lersivirine, GSK2248761, TMC-278, TMC-125, etravirine, saquinavir, ritonavir, indinavir, nelfinavir, amprenavir, fosamprenavir, brecanavir, darunavir, atazanavir, tipranavir, palinavir, lasinavir, enfuvirtide, T-20, T-1249, PRO-542, PRO-140, TNX-355, BMS-806, BMS-663068 and BMS-626529, 5-Helix, raltegravir, elvitegravir, GSK1349572, GSK1265744, vicriviroc (Sch-C), Sch-D, TAK779, maraviroc, TAK449, didanosine, tenofovir, lopinavir, and darunavi). As evidenced by De Clercq (De Clercq, E. et al. “Approved Antiviral Drugs over the Past 50 Years” Clinical Microbiology Reviews, Jul. 2016, 29(3), pp. 695-747), antiviral agent known to a skilled artisan are broad compared to the ones described in the specification. The specification fails to disclose any additional species of antiviral agent disclosed in De Clercq and does not describe all the species encompassed by the claimed genus of any antiviral agents.
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible antiviral agents in the combination of claim 28 and antiviral agent. Thus, Applicants have failed to demonstrate possession of any antiviral agents.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
Overall, what these statements indicate is that the Applicant must provide adequate description of such antiviral agents. The antiviral agent contemplated will not function to obtain a combination of claim 28 and antiviral agent. Hence, the analysis above demonstrates that Applicants have not described the broadly recited antiviral agents. As such, the skilled artisan could not predict that Applicant possessed any additional species of antiviral agents - other than the ones described in the specification.
Thus it is concluded that the written description of claim 31 requirement is not satisfied.



Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 30 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 42 recite the limitation “pharmaceutically acceptable excipient” that are vague and indefinite. Upon review of the specification, it has been described that suitable pharmaceutically acceptable excipients include carriers, diluents, fillers, binders, disintegrants, lubricants, glidants, granulating agents, coating agents, wetting agents, solvents, co-solvents, suspending agents, emulsifiers, sweeteners, flavouring agents, flavour-masking agents, colouring agents, anti-caking agents, humectants, chelating agents, plasticisers, viscosity increasing agents, antioxidants, preservatives, stabilisers, surfactants and buffering agents, however, the definitions in the specification appear to be very broad and the Examiner cannot determine what species are embraced by each of these definitions. It is unclear how many carriers, diluents, fillers, binders, disintegrants, lubricants, glidants, granulating agents, coating agents, wetting agents, solvents, co-solvents, suspending agents, emulsifiers, sweeteners, flavouring agents, flavour-masking agents, colouring agents, anti-caking agents, humectants, chelating agents, plasticisers, viscosity increasing agents, antioxidants, preservatives, stabilisers, surfactants and buffering agents are tolerated to fall within the metes and bounds of the aforementioned limitations.

Regarding claim 30, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-19, 27-30 stand rejected and claims 41-42 are newly rejected under 35 U.S.C. 103 as being unpatentable over Patent number US9,957,249 (US’249 hereinafter; cited in Office Action 08/30/2021) in view of Silverman (Silverman, R. “The Organic Chemistry of Drug Design and Drug Action” 2004, pp. 29-32; cited in Office Action 06/04/2021)
	Regarding claims 18-19, 27 and 41-42, US’249 teaches the following compounds under col. 3-6 and a composition comprising the aforementioned compounds and pharmaceutically acceptable excipient:

    PNG
    media_image2.png
    260
    239
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    114
    222
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    303
    250
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    205
    235
    media_image5.png
    Greyscale


	Regarding claims 28-30 and 42, US’249 teaches a combination of the above compounds with ethionamide. 
	The difference between the compounds of US’249 and the compounds of the instant invention is that the compounds of the instant claims have pyridyl group whereas the compounds of US’249 have phenyl group. However, Silverman teaches that bioisosteres are groups or substituents that have chemical and physical similarities and which produce broadly similar biological properties. Silverman further teaches on page 32 that pyridine ring is a bioisostere of benzene ring. Accordingly, substituting the phenyl ring in the compounds of US’249 with the pyridyl ring of the Silverman, a skilled artisan would have a reasonable expectation of success in obtaining compounds that have similar chemical and physical properties and with similar biological activity as that of US’249. In this instance, US’249 and the instant specification describe that the compounds are used in the treatment of mycobacterial infection, hence have the same biological properties.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain the claimed compounds in view of the combination of US’249 and Silverman.

Response to Arguments
	Applicant argues that the Office Action has taken Silverman 2004 version out of context and that it has not considered the updated version of Silverman 2017 where it describes that bioisosteres can lead to significant changes in potency or toxicity. Applicant cites Flipo et al. document to demonstrate that replacing phenyl group with pyridyl group leads to loss of activity.
	The Examiner disagrees. While it is known that some bioisosteres can lead to significant changes in potency and/or toxicity, the compounds set forth in Flipo are nowhere near the claimed compounds and the compounds of US’249. Applicant has to show that the claimed compounds lead to significant changes in potency and/or toxicity over compounds of US’249 set forth in the above rejection. 

	Applicant asserts that the narrow compounds of claim 18 exhibit improved ability to potentiate ethionamide activity against strains of TB. However, Applicant does not set forth this improved ability (improved activity and decreased toxicity) in the specification over compounds of US’249. 

	In view of the foregoing, absent evidence of criticality and unexpected results of the claimed compounds over those of US’249, the instant compounds remain being obvious over US’249 in view of Silverman.


Allowable Subject Matter
The subject matter of claims 31-32 is free of prior art. The closest prior references have been set forth above, however, the references fail to teach or suggest a combination that further comprises antiviral agent.

Conclusion
Claims 18-19, 27-31 and 41-42 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622